Case 1:16-cv-01958-JEJ Document136 Filed 12/28/18 Page 1 of 4

Jeffrey Schreiber

Meister Seelig & Fein LLP Partner
Direct (212) 655-3554

Fax (646) 539-3654
Js@msf-law.com

December 28, 2018

VIA ECF

Chief Judge Christopher C. Conner

U.S. District Court Middle District of Pennsylvania
Ronald Reagan Federal Bldg. & U.S. Courthouse
228 Walnut Street

Harrisburg, PA 17108-0983

Re: Dobson v. The Milton Hershey School, et al.,
Civil Action No. 1:16-cv-01958-CCC (M.D. Pa.)

Dear Judge Conner:

I represent non-party witness Protect The Hersheys’ Children, Inc. (“PHC”) in the above-
referenced matter. I have previously written to the Court, on December 7, 2018, regarding
Defendants’ demand that PHC produce its President, F. Frederic Fouad, Esq., who lives and works
in New York City (except when he is in Japan, where he is an Adjunct Professor at the Beasley
School of Law’s Tokyo campus for the Spring Semester every year), for a deposition in this matter
in Philadelphia. This is even though Defendants already deposed Mr. Fouad on behalf of PHC for
seven hours in the companion action pending in this Court that is styled and captioned Julie Ellen
Wartluft, et al., v. The Milton Hershey School, et al., Civil Action No. 1:16-cv-2145-CCC on all
the topics as to which Mr. Fouad and PHC have personal knowledge. (My December 7, 2018
letter, which, with its enclosures, provided the Court with detailed, by page and line, transcript
references demonstrating the duplication is attached hereto as Exhibit A.)

My letter here responds to correspondence addressed to Your Honor dated December 13, 2018 by
counsel for The Milton Hershey School ef al. (collectively, “MHS”).!

At the outset, I note that in his December 13 letter, MHS’s counsel accused me of making alleged
misrepresentations to the Court in my December 7 letter. Because I was unaware that my letter
contained any such misrepresentations, I immediately emailed counsel and asked him to identify
what counsel claimed were the purported misrepresentations, so that I could take appropriate
action and correct them for the Court. Although more than two weeks have transpired since my
email request, counsel — who regrettably appears to be perfectly comfortable making such
scurrilous accusations without basis — has not identified any alleged misrepresentations,

 

'] applied earlier this week for pro hac vice admission, under the Court’s Local Rules, to represent PHC together with
Mr. Fouad, who also so applied. Mr. Fouad had earlier entered an appearance on behalf of PHC in the Wartluft, matter,

as this Court is aware.

125 Bary PySByss C$) Floor, New York, NY 10017 | Phone (212) 655-3500 | Fax (212) 655-3535 | meisterseelig.com
Case 1:16-cv-01958-JEJ Document136 Filed 12/28/18 Page 2 of 4

Hon. Christopher C. Connor, C.J.
Page 2
December 28, 2018

obviously because there are none. (A copy of my December 13 email to counsel is attached hereto
as Exhibit B.)

I point this out because, unfortunately, this baseless allegation against me highlights an unseemly
pattern on the part of MHS and its counsel in these matters; i.e., they have repeatedly resorted to
lodging unfounded charges against myself and my clients, and to making ad hominem attacks
impugning our character, honesty, and integrity.2 When these unseemly comments have been
directed solely to me, I have simply chalked them up to being merely unprofessional and dismiss
them because they say more about the lawyer choosing to practice in this manner than anything
else. But when counsel chooses routinely to make these demonstrably false statements about me
and my clients to Courts — while those charges speak volumes about the lawyer making them —
the comments require a response. Thus, although I regret having to do so, I must bring counsel’s
failure to support his baseless allegations to this Court’s attention.

Indeed, counsel’s pot-calling-the-teakettle-black tactics reveal significantly more about the pot
than the teakettle here, as set forth in my December 7 letter and its enclosures. For example, this
same counsel wrote a letter to the Hon. Richard J. Sullivan of the Southern District of New York
that Judge Sullivan noted appeared to make counsel’s representations to Judge Sullivan on the
record and in open court false and sanctionable.

Counsel had appeared before Judge Sullivan on Mr. Fouad’s motion in the Southern District to
quash an individual subpoena served on Mr. Fouad in this matter. When the parties appeared
before Judge Sullivan, Defendant’s counsel’s attempted to avoid a decision by Judge Sullivan on
the motion by representing to the Court that Defendants were withdrawing the individual
subpoena, arguing that if Mr. Fouad appeared and testified at his deposition on behalf of PHC in
the Wartluft matter, it would obviate the need for the subpoena Defendants served on Mr. Fouad,
in his individual capacity, in Dobson. After Judge Sullivan issued an Order based, in part, on that
representation, counsel wrote to Judge Sullivan and attempted to backtrack from counsel’s open-
court representation to Judge Sullivan, which is what caused Judge Sullivan to note that counsel’s
representations to the Court appeared to be intentionally and sanctionably false.

As for the merits of counsel’s latest demand that Mr. Fouad be ordered by this Court to submit to
another 30(b)(6) deposition — again ostensibly as PHC’s corporate designee and despite counsel’s
representation to Judge Sullivan that Mr. Fouad’s testimony on behalf of PHC in Wartluft would
obviate the need for any additional testimony from Mr. Fouad in Dobson — and counsel’s demand
that this Court also order Mr. Fouad to again travel from his home in New York City to

 

? Defendants and their counsel have engaged in a similar pattern throughout this, the Wartluf, and other matters, in
which they claim that anyone who takes a position contrary to theirs are alleged joint participants in some grand
“conspiracy” against MHS, including the venerable Dilworth Paxson law firm, the Philadelphia Inquirer, an attorney
at Royer, Cooper, Cohen, Braunfield LLC, and, according to what I have been told, even the Pennsylvania Human
Relations Commission. See, e.g., 61 79. These preposterous charges have created a sideshow that distracts from the
relatively straightforward core issues in these proceedings; i.e., the Defendants’ alleged mistreatment of two former

MHS students entrusted to their care.

3 Notably, that position is directly contrary to the position Defendants’ asserted when counsel first wrote to the Court
regarding this matter on December 5, 2018.

Meister Seelig & Fein LLP
125 Ras MSs Ath Floor, New York, NY 10017 | Phone (212) 655-3500 | Fax (212) 655-3535 | meisterseelig.com
Case 1:16-cv-01958-JEJ Document136 Filed 12/28/18 Page 3 of 4

Hon. Christopher C. Connor, C.J.
Page 3
December 28, 2018

Philadelphia for the deposition, I addressed those contentions in detail in my December 7 letter.
Notably, counsel’s entire response consists solely of baseless ad hominem attacks and does not
respond at all to the substance of my December 7 letter, in which I addressed the substance of
Defendants’ claims in detail and demonstrated that: (1) the testimony sought would be duplicative
and unnecessary; and (2) the law does not support Defendants’ demand that Mr. Fouad —to the
extent that he could even be compelled to testify again — should be forced to travel hours away
from where he lives and works, for the convenience of Defendants and their counsel.

Indeed, counsel’s December 13 letter merely demonstrates the degree to which Defendants and
their counsel are committed to using their liberal discovery rights in this and the Wartluft cases
wrongfully and deliberately to subject PHC, Mr. Fouad, and even PHC’s webmaster to the burden
of responding to harassing, expensive, and exhaustive discovery demands that are intentionally
calculated to cause maximum burden and inconvenience to these non-parties — and to these non-
parties alone — over the last 18 months. This has already included two full-day depositions of
PHC directors, a deposition of PHC’s webmaster, and production of thousands of pages of
documents, all at great expense and inconvenience to a tiny nonprofit and its fully-volunteer
directors and webmaster. Further, after having obtained all of this exhaustive discovery,
Defendants themselves exposed the utter waste of resources involved when they told the Court in
their June 22, 2018 summary judgment motion (158) that neither PHC nor Mr. Fouad had any
evidence at all to support the Wartluft Defendants’ claims; i.e., Defendants conceded in their
motion what PHC and Mr. Fouad (and the Wartlufi Plaintiffs) have said all along, which is that
these non-party witnesses are complete strangers to these cases and have been improperly dragged
into the proceedings as part of MHS’s ongoing vendetta against them.

In sum, as set forth in my December 7 letter: (1) Defendants’ desire for another bite at the discovery
apple with Mr. Fouad is duplicative; (2) their demand that he travel to Philadelphia lacks any legal
support and is improperly and intentionally harassing; (3) Defendants have themselves already
conceded in their own summary judgement motion in the Wartluft case that neither PHC nor Mr.
Fouad have any relevant evidence in these matters; (4) the inflammatory attacks by Defendants
and their counsel are unseemly and baseless (including the latest allegation of misrepresentation
directed at me); and (5) Defendants’ constant effort to convert these relatively straightforward
cases about two children who were allegedly mistreated by MHS into an inquisition on the conduct
of PHC and Mr. Fouad (or Dilworth Paxson, the Philadelphia Inquirer, and others) is nothing
more than a distracting sideshow.

Finally, while counsel continues to refer to Mr. Fouad’s Japan travel itinerary as “alleged,”
Defendants and their counsel know perfectly well that my representation to the Court on this is, as
a matter of course, completely accurate: Mr. Fouad is scheduled to fly to Tokyo on January 3rd to
take up his spring semester teaching duties, as he does every year. Defendants’ insinuations to the
contrary only underscore their failure to adhere to basic rules of civility and decorum. I respectfully
note this travel date because PHC and Mr. Fouad are constrained by it, as Defendants were fully
aware when they sprang this 11th hour request on the Court, after having waited for almost a full
year before acting on it at all. It is simply impossible not to conclude that Defendants’ timing here
was willful and another example of their deliberate attempt to keep using these proceedings as a
cudgel in their vendetta against PHC and Mr. Fouad. I further respectfully submit that this conduct

Meister Seelig & Fein LLP

WETS PHS

ath Floor, New York, NY 10017 | Phone (212) 655-3500 | Fax (212) 655-3535 | meisterseelig.com
Case 1:16-cv-01958-JEJ Document136 Filed 12/28/18 Page 4 of 4

Hon. Christopher C. Connor, C.J.
Page 4
December 28, 2018

should no longer be tolerated, that this latest instance of Defendants’ abuses affords an opportunity
for the Court to put an end to it and its attendant distractions. I would be happy to elaborate further
on this if the Court wishes, whether by conference call or in related briefing.

Respectfully Submitted,

 
  

JS/mim
Enclosures

cc: Matthew B. Weisberg, Esq. (via ECF)
F. Frederic Fouad, Esq. (via ECF)
Jarad W. Handelman, Esq. (via ECF)
Kyle M. Elliot, Esq. (via ECF)

Meister Seelig & Fein LLP
\ _ 535 is a | 4
125 Rank AMS PHBsAp Floor, New York, NY 10017 | Phone (212) 655-3500 | Fax (212) 655-3535 | meisterseelig.com
